    Case 1:19-cr-00149-JRH-BKE Document 26 Filed 06/11/20 Page 1 of 1
                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                     AUGUSTA DIVISION




          CHANGE OF PLEA IN                    siado

          CRIMINAL NO CRl 19-149         AUGUSTA,GEORGIA




                     WITH CONSENT OF THE COURT,THE
                                   PATRICK SIADO
             DEFENDANT                                  , HAVING

          PREVIOUSLY ENTERED A PLEA OF


           HEREBY WITHDRAWS THAT PLEA AND ENTERS A PLEA


           OF guilty               xq count one

           IN THE INDICTMENT.


                              /
                       THIS // DAY OF ^                        ,2020.

NOLLE PROSSE AS
                                                       PATRICK SIADO^^ENDANT             y
TOCOUNT(S)

                                          UA/K. a
                                                       COUNSEL FOR DI^ENDANT
                                                                   G_^,roHN E. PRICE .




                                                           Mc-^ZO-O^y
